
	

115 S2332 IS: Kennedy–King Establishment Act of 2018
U.S. Senate
2018-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2332
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2018
			Mr. Young (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish the Kennedy–King National Historic Site in the State of Indiana, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Kennedy–King Establishment Act of 2018.
 2.FindingsCongress finds that— (1)on April 4, 1968, Robert F. Kennedy was scheduled to give a speech in Indianapolis, Indiana, during the campaign of Mr. Kennedy for the Presidency of the United States;
 (2)just before giving the prepared remarks, Mr. Kennedy was informed of the assassination of Dr. Martin Luther King, Jr., before the news became widely known publicly;
 (3)Mr. Kennedy changed the prepared remarks to inform the large gathering of the death of Dr. King in a manner that called for a nonviolent reaction to the violent death;
 (4)the call of Mr. Kennedy for nonviolence in a moment of unbearable pain helped temper the reaction of people in Indianapolis to the assassination of Dr. King, such that, while many other cities erupted in violence and rioting, Indianapolis did not suffer riots or bloodshed in the days after the assassination of Dr. King;
 (5)the speech of Mr. Kennedy on the volatile occasion has been described as one of the great addresses of the 20th century, calling for unity in a time of great unrest;
 (6)the heartfelt leadership of Mr. Kennedy and call for nonviolence in the face of violence, prior to the assassination of Mr. Kennedy, continues to be a model for people of the United States;
 (7)the park site at which the speech was held was established in 1961 and has served the community as a gathering place for social movements and engagement, which is the reason why the site was selected as the location for the speech of Mr. Kennedy;
 (8)a memorial sculpture, known as ‘‘Landmark for Peace’’, honoring Mr. Kennedy and Dr. King was erected on the site in 1994 to commemorate the events of April 4, 1968, and the message of nonviolence taught by Mr. Kennedy and Dr. King;
 (9)the improvised remarks of Mr. Kennedy to a stricken community continue to resonate today and the site continues to inspire social engagement with the words of Mr. Kennedy, Why don't we make a monument to peace where all of us can live together, not with walls coming up but with walls tearing down, so we can go forward together?; and
 (10)the site of the speech given by Mr. Kennedy on April 4, 1968, should be preserved as a national treasure, and the preservation of the site is most fitting on the 50th anniversary of the speech.
 3.DefinitionsIn this Act: (1)Historic siteThe term Historic Site means the Kennedy–King National Historic Site established by section 4(a)(1).
 (2)MapThe term Map means the map entitled Kennedy–King National Historic Site Proposed Boundary. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term State means the State of Indiana. 4.Establishment of the Kennedy–King National Historic Site (a)Establishment (1)In generalSubject to paragraph (2), there is established the Kennedy–King National Historic Site in the State as a unit of the National Park System to preserve, protect, and interpret for the benefit of present and future generations the site of the April 4, 1968, speech of Senator Robert F. Kennedy that is associated with the Kennedy–King Park in Indianapolis, Indiana.
 (2)Condition for establishmentThe Historic Site shall not be established until the date on which the Secretary determines that sufficient land has been acquired for the Historic Site to constitute a manageable unit.
 (b)BoundariesThe boundaries of the Historic Site shall be the boundaries generally depicted on the Map. (c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
			(d)Acquisition authority
 (1)In generalThe Secretary may acquire any land or interest in land located within the boundary of the Kennedy–King Park by—
 (A)donation; (B)purchase with donated or appropriated funds;
 (C)exchange; (D)lease or no-cost lease; and
 (E)cooperative agreements to facilitate continued access to, and maintenance of, and to promote the success of the Historic Site, including revenue generation.
 (2)Boundary revisionOn the acquisition of any land or interest in land within the Historic Site under paragraph (1), the Secretary shall revise the boundary of the Historic Site to include the acquired land or interest in land.
 (3)Prohibition of admission feesThe Secretary shall not charge a fee for admission to the Historic Site. (e)Administration (1)In generalThe Secretary shall administer the Historic Site in accordance with—
 (A)this Act; and (B)the laws generally applicable to units of the National Park System, including—
 (i)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (ii)chapter 3201 of title 54, United States Code. (2)Management plan (A)In generalNot later than 180 days after the date on which funds are made available to prepare a general management plan for the Historic Site, the Secretary shall prepare the general management plan in accordance with section 100502 of title 54, United States Code.
 (B)Submission to congressImmediately after completion of the general management plan under subparagraph (A), the Secretary shall submit the general management plan to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
					
